Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
2.	Claims 1-20 are allowed.
3.	The following is an examiner’s statement of reasons for allowance:
Claims 1-9, 19 and 20
None of the prior art of record teaches or suggests an image forming apparatus comprising an electrically conductive arm that extends from an electrically conductive urging member, which urges the print head toward the image forming unit, and is electrically connected to the urging ember; wherein the arm floats when the print head is separated from the image forming unit, and the arm is electrically connected to the frame when the print head approaches the image forming unit.
Claims 10-18
None of the prior art of record teaches or suggests a multifunctional peripheral comprising an electrically conductive arm that extends from an electrically conductive urging member, which urges the print head toward the image forming unit, and is electrically connected to the urging ember; wherein the arm floats when the print head is separated from the image forming unit, and the arm is electrically connected to the frame when the print head approaches the image forming unit.

    
Contact Information
Any inquiry concerning this communication or earlier communications from the
examiner should be directed to HOAN H TRAN whose telephone number is (571)272-2141.
The examiner can normally be reached on M-F 9AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using
a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is
encouraged to use the USPTO Automated Interview Request (AIR) at
http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s
supervisor, Walter Lindsay can be reached on 571-272-1674. The fax phone number for the
organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent
Application Information Retrieval (PAIR) system. Status information for published applications
may be obtained from either Private PAIR or Public PAIR. Status information for unpublished
applications is available through Private PAIR only. For more information about the PAIR
system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private
PAIRsystem, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you
would like assistance from a USPTO Customer Service Representative or access to the
automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/HOAN H TRAN/Primary Examiner, Art Unit 2852                                                                                                                                                                                                        05/20/22